Citation Nr: 0621179	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral pes 
planus, currently rated as 50 percent disabling. 
 
2.  Entitlement to service connection for a right hand and 
arm injury. 
 
3.  Entitlement to service connection for a right middle 
finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 through 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Newark, New Jersey, RO currently 
handles the veteran's claims, but these matters are now 
before the Board for appellate review.

The issues of entitlement to an extraschedular rating for 
bilateral pes planus and entitlement to service connection 
for a right hand and arm injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In July 1999, the veteran submitted a statement raising a 
claim for a bilateral leg disability, and, in June 1995, he 
submitted a statement seeking to reopen his previously denied 
claim for service connection for a kidney disability.  At his 
January 2006 hearing, the veteran submitted a medical record 
regarding a back disability and gave testimony regarding a 
hip disability.  These matters, none of which have been 
developed, are REFERRED to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a current right middle finger disability.


CONCLUSION OF LAW

The criteria for service connection for a right middle finger 
injury are not met.   
38 U.S.C.A. §§ 1110 (West 2005); 38 C.F.R. § 3.303(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right middle 
finger injury.  He contends that he injured his finger in an 
accident in service.  The preponderance of the evidence is 
against his claim, because there is no evidence showing a 
current disability with regard to his right middle finger.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

The veteran does not meet the first element for service 
connection, medical evidence of a current disability.  In 
July 2003, a VA examiner assessed the veteran's right third 
finger as normal.  The examiner stated that the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints were examined and were normal.  There 
was no swelling and the veteran had full range of motion.  
There was normal sensation in all of the veteran's right 
fingers.  The examiner diagnosed no disability with regard to 
the right middle finger.  The April 2002 VA general medical 
examination made no mention of any of the veteran's fingers.  
The extremities portion of the examination report diagnosed 
only pes planus.  The same is true for the November 1997 VA 
general examination.  The outpatient treatment records in the 
claims folder reflect no complaint, treatment, or diagnosis 
of a disability with regard to the veteran's finger.  Thus, 
the evidence of record does not establish a current 
disability.  Without a current disability, service connection 
is not warranted under 38 C.F.R. § 3.303(a). 

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In January 2003, VA sent the veteran a letter that gave him 
adequate notice.  It notified the veteran of the evidence 
necessary to establish entitlement to service connection.  
The letter also notified the veteran of what he was expected 
to provide and what VA would obtain on his behalf, and asked 
the veteran to tell VA about any additional relevant evidence 
he wanted VA to obtain for him.  This letter satisfied VA's 
duty to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service, non-VA and VA 
medical records, and several VA examination reports.  The 
veteran was afforded both an RO hearing and a Travel Board 
hearing and the transcripts of both are in the claims folder.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been substantially met, there is no prejudice to 
the veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a right middle finger 
injury is denied.  


REMAND

The veteran is seeking an increased rating for his service 
connected bilateral pes planus.  He contends that he is 
unable to work due to his disability and that his pain is 
only managed by medication.  The veteran is currently rated 
as 50 percent disabled for his pes planus.  This is the 
maximum schedular rating for this disability.  The veteran 
stated in his January 2006 hearing that he is seeking an 
extraschedular rating.  To date, VA has not notified the 
veteran of the evidence necessary to establish an 
extraschedular rating as is required by 38 C.F.R. 
§ 3.159(b)(1) (2005).  

The veteran is also seeking service connection for a right 
hand and arm injury, to include a torn rotator cuff.  He 
contends that this disability was incurred in a 1974 accident 
in service when he fell off the wing of an airplane.  The 
veteran has repeatedly stated that he was discharged soon 
after and was then treated at the Charleston Air Force Base 
in South Carolina.  The claims folder does contain service 
medical records reflecting an in-service incident, and 
current medical records showing a torn rotator cuff, but the 
records from immediately following the veteran's service are 
not found in the claims folder.  There is no evidence to 
suggest that VA requested records from Charleston Air Force 
Base, South Carolina.  Under 38 C.F.R. § 3.159(c)(2), VA is 
required to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including service and VA medical records, and records from 
non-VA facilities providing examination or treatment.  
During the pendancy of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, the VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran by issuing corrective notice 
compliant with 38 C.F.R. § 3.159(b) 
(2005).  This corrective notice must 
notify the veteran of the evidence 
necessary to establish an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) and 
also be compliant with the recent decision 
in Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).   
 
2.  Request from the veteran information 
(i.e. service provider names and dates of 
service) with regard to any treatment he 
has received for his right arm and hand 
injury, including his torn rotator cuff.  
Obtain all relevant non-duplicative 
medical records and associate all records 
obtained with the claims folder.  If 
private medical records are identified, 
obtain all necessary authorizations from 
the veteran. 
 
3.  After 1 and 2 above are complete, 
obtain a VA examination to determine the 
current nature and etiology of any 
disability to the veteran's right arm and 
hand, including his rotator cuff.  The 
claims folder should be provided to any 
examiner for review and the report should 
indicate that said review was conducted.  
The examiner should provide an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that any 
identified right arm, hand, and rotator 
cuff disability is etiologically related 
to the veteran's service? 
 
4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


